Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 6-7 of claim 1, the phrase “determining an amount of THC captured from the aerosol droplets of the breath sample” is indefinite since it is not clear whether this step is performed in or occurs in the test cartridge, or whether this “determining” step occurs somewhere else outside of the test cartridge. On the last two lines of claim 1, the phrase “on a display associated with a device on which the determining and comparing is performed” is indefinite since it is not clear whether this “device” is the same or different from the test cartridge to which the portion of the breath sample was drawn in the first step of the method. It is not clear where the “determining” and “comparing” steps occur in the method (i.e. in the test cartridge or outside of the test cartridge), and it is not clear whether the “device” recited on line 14 of claim 1 is the same as the “test cartridge” recited on line 4 of claim 1.  
On line 2 of claim 7 where it recites “or, alternatively, about 1-2 pg/L” is indefinite since claim 7 depends from claim 5, and this phrase is not commensurate in scope with what is recited in claim 5. Claim 5 recites that the threshold level for THC is from 2 to 5 pg/L of breath. Therefore, the recitation of the threshold level for THC in claim 7 of “about 1-2 pg/L” is outside the range of 2 to 5 pg/L recited in claim 5 and does not further limit the range recited in claim 5.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of application serial no. 17/455,187. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for evaluating tetrahydrocannabinol (THC) level in a breath sample comprising drawing a portion of a breath sample of a subject into a reaction channel of a test cartridge, determining an amount of THC captured from the breath sample, comparing the determined amount of THC to a threshold level for THC in breath, wherein the threshold level is correlated to a predetermined amount that is associated with impairment (see claim 2 in application serial no. 17/455,187), and indicating whether the determined amount of THC captured from the portion of the breath sample exceeds the threshold level using a visible and/or audible signal and/or readout on a display associated with a device on which the determining and comparing is performed. While claims 1-2 of application serial no. 17/455,187 do not recite that the portion of the breath sample drawn into the reaction channel of the test cartridge includes aerosol droplets, it would have been obvious to one of ordinary skill in the art to understand that the breath sample drawn into the reaction channel of the test cartridge recited in claims 1-2 of application serial no. 17/455,187 naturally contains aerosol droplets therein since a breath sample collected from a subject originates from the mouth of the subject where saliva is present, and this saliva inherently produces aerosol droplets in a breath sample. 
Claims 1, 3-7 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27, 31-34, 37-38 and 40-43 of application serial no. 17/573,560. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for evaluating tetrahydrocannabinol (THC) level in a breath sample (see claim 31 in application 17/573,560) comprising drawing a portion of a breath sample of a subject into a reaction channel of a test cartridge (see claim 38 in application 17/573,560), wherein the portion of the breath sample includes aerosol droplets (see claim 27 in application 17/573,560 which recites liquid droplets in a breath sample), determining an amount of THC captured from the breath sample, comparing the determined amount of THC to a threshold level for THC in breath, wherein the threshold level is correlated to a predetermined amount that is associated with impairment (see claims 32-33 in application serial no. 17/573,560), and indicating whether the determined amount of THC captured from the portion of the breath sample exceeds the threshold level using a visible and/or audible signal and/or readout on a display associated with a device on which the determining and comparing is performed (see claim 43 in application 17/573,560). Both sets of claims also recite that the threshold level is correlated with an average amount of THC in breath between 2-3 hours after inhalation, recite the same threshold amounts of THC in a breath sample (i.e. less than 10 pg/L of breath, from 2-5 pg/L of breath, from 2-3 pg/L of breath, about 2.4 pg/L of breath or about 1-2 pg/L of breath), recite an evidence channel in the test cartridge for collecting an additional breath sample from the subject, and recite that the amount of THC in the breath sample is determined using an immunoassay, such as a surface-based antibody-down assay, a surface-based antigen-down immunoassay, a noncompetitive immunoassay, a heterogenous competitive immunoassay, or a homogenous competitive immunoassay. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gemer et al (US 2013/0006068).
Gemer et al teach of a method for evaluating drug levels in a breath sample of a subject, wherein one of the drugs detected in the method includes THC ( claim 1, see paragraph 0013 in Gemer et al). The method comprises drawing a portion of a breath sample of a subject into a reaction channel 202 of a test cartridge 210, wherein the portion of the breath sample includes saliva/aerosol droplets (claim 1, see paragraphs 0027, 0031 and 0040 in Gemer et al). Gemer et al teach that the reaction channels 202 on the test cartridge 210 include one or more reagents for detecting drugs (i.e. THC) in the collected saliva/aerosol droplets. In some embodiments, the one or more reagents are attached or bonded to a part of the cartridge 210, such as attached to or impregnated in a substrate 206 located in each of the channels 202 of the cartridge 210. Gemer et al teach that the reagents can be antibodies and/or antigens used in an immunoassay to detect the drugs (i.e. THC, claim 14). In particular, the immunoassay used to detect the drugs in the saliva/aerosol droplets from the breath sample can be a heterogenous or homogeneous surface-based antibody-down or antigen-down competitive immunoassay (claims 16-17 and 19-20), such as known competitive immunoassays comprising Enzyme Multiplied Immunoassay (EMIT), Enzyme Immunoassay (EIA), Enzyme-linked Immunosorbent Assay (ELISA), and Cloned Enzyme Donor Immunoassay (CEDIA) (see paragraphs 0048-0051 in Gemer et al). After the amount of the drugs (i.e. THC) is determined using an immunoassay in the method, the determined amount is compared to a predetermined cut-off or threshold level for the drugs in a breath sample (claim 1). The predetermined cut-off or threshold levels are determined for each drug depending on how potentially dangerous or mild the drugs are (i.e. a level of impairment caused by the drugs, claim 1), a level of sensitivity desired, and on past performance of the screening apparatus (see paragraphs 0095-0098 in Gemer et al). The comparison between the determined amounts of the drugs and the predetermined cut-off or threshold levels is used to indicate whether the determined amounts exceed the cut-off or threshold levels for the drugs (claim 1). A visible or audible alert is produced by the test cartridge device as a notification to a user that one or more drugs have been detected in the saliva/aerosol droplets associated with the breath sample of the subject when the determined amounts exceed the cut-off or threshold levels for the drugs (claim 1, see paragraphs 0093 and 0143 in Gemer et al). Additionally, a display or screen can be used to notify a user that the determined amounts of the drugs exceed the predetermined cut-off or threshold levels (claim 1, see paragraphs 0093 and 0124 in Gemer et al). See Figures 1A, 1B, 2A and 2B, paragraphs 0013, 0027, 0031-0051, 0055-0057, 0093-0098, 0124, 0143 and 0159-0162, and the claims of Gemer et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7, 1-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemer et al (US 2013/0006068). For a teaching of Gemer et al, see previous paragraphs in this Office action. 
Gemer et al fail to specifically teach that the threshold level of THC in the method is correlated with an average amount of THC in breath between 2 and 3 hours after inhalation, fail to teach of the same specific threshold concentrations for THC in breath as recited in claims 3-7, fail to teach of the same dimensions of the reaction channels 202 in the test cartridge 210 as recited in claims 10-13, fail to teach that the test cartridge 210 comprises an evidence channel therein for drawing an additional breath sample into, and fail to teach that a noncompetitive immunoassay can be used to detect drugs (i.e. THC ) in the breath sample of the subject.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correlate the threshold level of THC in the method taught by Gemer et al with an average amount of THC in breath between 2 and 3 hours after inhalation since Gemer et al teach that the threshold level can represent an impairment THC threshold where any level below the threshold level indicates that enough time has passed from THC inhalation by the subject whereby the subject is not impaired from performing certain functions, and two to three hours is a recognized sufficient amount of time to have passed after inhalation of THC by a subject because the subject is no longer impaired by the effects of THC after this amount of time. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have established the same specific threshold concentrations for THC in breath as recited in claims 3-7 in the method taught by Gemer et al and to use the same dimensions of the reaction channels 202 as recited in claims 10-13 in the test cartridge 210 taught by Gemer et al since where the general conditions of claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges for result effective parameters, such as threshold amounts or levels of diagnostic substances in chemical analysis methods and dimensions of reaction channels in a test cartridge, using routine experimentation, and one of ordinary skill in the art could set these specific threshold amounts and dimensions depending on how much influence from THC is desired to be tolerated in the subject and on a volume of breath sample desired to be collected by the test cartridge. With regards to claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an evidence channel in the test cartridge 210 taught by Gemer et al for drawing an additional breath sample into because doing so would allow an additional breath sample to be later further analyzed by law enforcement for possible use in bringing drug charges against a subject. With regards to claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a noncompetitive immunoassay to detect drugs (i.e. THC ) in the breath sample of the subject in the method taught by Gemer et al since Gemer et al teach that any type of conventional immunoassay can be used to detect drugs in the method, and there are many types of known and conventional noncompetitive immunoassays used in the prior art for detecting substances in biological samples. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between an amount of tetrahydrocannabinol (THC) obtained from an exhaled breath sample collected from a subject and a presence or absence of THC-associated impairment associated with an average level of THC in breath in the subject. While it takes a human action (i.e. the inhalation of THC by a subject) to trigger a manifestation of this natural relation in a particular subject, the relation itself exists in principle apart from any human action, and therefore, claims 1, 3-7 and 10-20 are directed towards a natural law. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or use (i.e. drug use diagnosis and THC impairment detection). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of THC in a breath sample, and comparison to a threshold level all constitute “well-understood, routine and conventional activity under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that claims 1, 3-7 and 10-20 meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process/method). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between an amount of tetrahydrocannabinol (THC) obtained from aerosol droplets in an exhaled breath sample collected from a subject and a presence or absence of THC-associated impairment associated with an average level of THC in breath in the subject. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application. The use of a visible and/or audible signal and/or a readout on a display associated with the device on which the determining and comparing is performed is not a practical application of the natural correlation since this step merely informs a person of ordinary skill in the art or a user of the device of the results of the correlation. This step merely transforms the result of the natural correlation into a format or information that can be easily understood by a person of ordinary skill in the art. With regards to claim 3, the step of correlating the amount of THC measured in breath of a subject to an average amount of THC in breath between 2-3 hours after inhalation is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. drug use diagnosis and THC impairment detection). With regards to claims 4-7 and comparing the determined amount of THC captured in the breath sample of the subject to the specific concentration levels recited in claims 4-7, it is noted that such comparisons to pre-determined reference levels in a diagnostic method directly integrates the law of nature.  The step of comparison to reference concentrations is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims. With regards to claims 10-13, these claims merely recite the dimensions of the device used to measure THC in a breath sample, which can easily be changed by a person of ordinary skill in the art as desired to obtain optimal measurement conditions. With regards to claims 14-20, these claims merely recite well-understood, routine and conventional types of immunoassays to measure an analyte such as a drug in a sample, and therefore, do not convey a practical application of the natural correlation recited in the claims. 
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of THC in a breath sample, and comparison of the measured concentration of THC to a threshold level for THC are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists. The step of comparison to a reference threshold level is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, claims 1, 3-7 and 10-20 simply recite a natural correlation or phenomenon in combination with well understood and routine sample analysis steps that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on May 2, 2022 has been withdrawn in view of the amendments made to the specification. The previous objection to claims 9-20 and the previous rejections of the claims under 35 USC 112(b) made in the last Office action have been withdrawn in view of the amendments made to the claims. However, the amended claims are newly rejected under 35 USC 112(b) for the reasons set forth above, and as necessitated by the amendments made to the claims. The previous rejection of claims 1-8 under 35 USC 101 as claiming the same invention as that of claims 1-8 in application serial no. 17/455,187 has been withdrawn in view of the amendments made to the claims. However, amended claim 1 is now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of application serial no. 17/455,187 for the reasons set forth above, and as necessitated by the amendments made to both instant claim 1 and claims 1-2 in application serial no. 17/455,187. The previous provisional rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims of application serial no. 17/573,560 is maintained for the reasons set forth above, and since a proper terminal disclaimer has not been filed over this application. 
Applicants argue the rejection of the claims under 35 USC 101 by stating that claim 1 has been amended to recite the additional element of “indicating whether the determined amount of THC captured from the portion of the breath sample exceeds the threshold level using a visible and/or audible signal and/or readout on a display associated with a device on which the determining and comparing is performed”, and this additional element integrates the alleged abstract idea/natural correlation into a practical application. This argument is not persuasive since this step is not a practical application of the natural correlation because this step merely informs a person of ordinary skill in the art or a user of the device of the results of the correlation. This step merely transforms the result of the natural correlation into a format or information that can be easily understood by a person of ordinary skill in the art, and serves to inform a user of the result of testing. This transformation/informing step is well-known, routine and conventional in the prior art since many diagnostic devices include such visible or audible alerts to inform a user of the results of a test. See the teaching of Gemer et al described above for evidence of this. 
The previous rejections of the claims under 35 USC 102(a)(1) as being anticipated by Attariwala et al (WO 2018/076099) and under 35 USC 103 as being obvious over Attariwala et al have been withdrawn in view of the amendments made to the claims. However, the claims are now rejected under 35 USC 102(a)(1) as being anticipated by Gemer et al and under 35 USC 103 as being obvious over Gemer et al for the reasons set forth above, and as necessitated by the amendments made to the claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        December 8, 2022